BAKES, Justice.
The Department of Employment has filed an appeal to this Court from an order of the Industrial Commission, which dismissed an appeal taken by the employee-claimant from a decision of an appeals examiner of the Department of Employment. The employee-claimant has not filed a notice of appeal to this Court from the Industrial Commission’s order dismissing the appeal. However, the Department of Employment, which did not appeal to the Industrial Commission from the original order of the appeals examiner and which did not appear at the hearing held before the Industrial Commission on December 14, 1982, on claimant’s appeal, nevertheless filed this notice of appeal to this Court from the Industrial Commission’s dismissal of the claimant’s appeal, even though the claimant himself has not appealed.
The respondent employer filed a motion to dismiss the Department of Employment’s appeal asserting that the department, which did not appeal to the Industrial Commission from the original order of the appeals examiner or appear at the hearing held before the Industrial Commission on December 14, 1982, was not a “party aggrieved by an appealable ... order ... of ... the ... Industrial Commission,” I.A.R. 4, and therefore was not entitled to appeal to this Court from the order of the Indus*384trial Commission dismissing the claimant’s appeal.
Although the Department of Employment did not appeal to the Industrial Commission from the decision of the department appeals examiner, and did not participate in the hearing before the Industrial Commission, a representative of the Attorney General’s office assigned to the department apparently did appear at a hearing on a motion for reconsideration filed by the claimant before the Industrial Commission. The record does not reflect any written appearance filed before the Industrial Commission by the Department of Employment, however. Had the Department of Employment participated in the hearing before the Industrial Commission, and then appealed from a ruling adverse to its interests, it would be a different matter. However, having chosen not to participate in the Industrial Commission proceeding until after the trial was over and a decision on the merits having been rendered by the Industrial Commission apparently adverse to the department’s interests, it is too late for the department to claim status as a “party” for the purposes of this appeal, particularly where, as here, neither the claimant nor the employer has appealed from the ruling of the Industrial Commission.
Appeal dismissed.
DONALDSON, C.J., and SHEPARD, J., concur.